           1    Kevin S. Sinclair, Esq., Nevada Bar No. 12277
                  ksinclair@earlysullivan.com
           2    Sophia S. Lau, Esq., Nevada Bar No. 13365
                  slau@earlysullivan.com
           3    EARLY SULLIVAN WRIGHT
                  GIZER & McRAE LLP
           4    8716 Spanish Ridge Avenue, Suite 105
                Las Vegas, NV 89148
           5    Telephone: (702) 331-7593
                Facsimile: (702) 331-1652
           6
                Attorneys for Defendant
           7    NORTH AMERICAN TITLE INSURANCE COMPANY
           8                                   UNITED STATES DISTRICT COURT
           9                                             DISTRICT OF NEVADA
           10     BAYVIEW LOAN SERVICING, LLC,                        Case No.: 2:19-cv-01151-JAD-EJY
           11                               Plaintiff,
           12                    vs.                                  SUBSTITUTION OF ATTORNEY
           13     NORTH AMERICAN TITLE
                  INSURANCE COMPANY,
           14
                                            Defendant.
           15

           16

           17

           18

           19

           20

           21          PLEASE TAKE NOTICE that, subject to approval by the Court, Defendant NORTH

           22   AMERICAN TITLE INSURANCE COMPANY hereby substitutes Kevin S. Sinclair and Sophia

           23   S. Lau of Early Sullivan Wright Gizer & McRae LLP, as counsel of record in place of Brittany

           24   Wood, Elizabeth Aronson and Aaron R. Maurice of Kolesar & Leatham. All future notices in this

           25   matter should be sent to:

           26          Early Sullivan Wright Gizer & McRae LLP

           27          8716 Spanish Ridge Avenue, Suite 105

           28          Las Vegas, NV 89148

                                                                  1
                                                     SUBSTITUTION OF ATTORNEY
532522.1
           1            Phone: (702) 331-7593     Fax: (702) 331-1652
           2            Email: ksinclair@earlysullivan.com / slau@earlysullivan.com
           3

           4    I consent to the substitution.       NORTH AMERICAN TITLE INSURANCE COMPANY
           5

           6    Date:      January 30, 2020          __________/s/ Annie Malave________________________
                                                     Authorized representative
           7

           8
                We consent to the substitution.      KOLESAR & LEATHAM
           9

           10   Date:      January 30, 2020          __________/s/ Aaron R. Maurice_____________________
                                                     Aaron R. Maurice, Esq.
           11

           12
                                                     __________/s/ Brittany Wood________________________
           13                                        Brittany Wood, Esq.

           14
                                                     __________/s/ Elizabeth Aronson_____________________
           15
                                                     Elizabeth Aronson, Esq.
           16

           17   We consent to the substitution.      EARLY SULLIVAN WRIGHT GIZER & McRAE LLP
           18

           19
                Date:      January 30, 2020          __________/s/ Kevin S. Sinclair______________________
           20                                        Kevin S. Sinclair, Esq.

           21
                                                     __________/s/ Sophia S. Lau_________________________
           22                                        Sophia S. Lau, Esq.
           23

           24
                The substitution of attorney is hereby APPROVED and so ORDERED.
           25

           26
                       January 31, 2020
           27
                Date: _____________________          ________________________________________________
                                                           UNITED STATES MAGISTRATE JUDGE
           28

                                                                2
                                                  SUBSTITUTION OF ATTORNEY
532522.1
